DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 07/25/2022, with respect to double patenting, 112 and 101 rejections have been fully considered and are persuasive. The double patenting, 112 and 101 rejections of 04/25/2022 has been withdrawn. 
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  
In claims 12 and 13, first line, “The vehicle -mounted device…” should read “The device…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanouchi et al. (US 20040083025, hereinafter Yamanouchi, already of record) in view of HAYAKAWA et al. (JP2017019595A, hereinafter HAYAKAWA, already of record, already of record). 
	Regarding claims 1 and 7-10 (currently amended), Yamanouchi teaches a device mounted on a vehicle, cargo handling machine, controller, control method, non-transitory computer readable medium which stores a program comprising:
a spatial recognition sensor configured to generate sensing information by irradiating electromagnetic waves, the sensing information representing space coordinates of an object (See at least Yamanouchi: Fig. 3; Para. 0079);
an analyzer configured to detect a shape of a transport target and a shape of a loading platform using the sensing information (See at least Yamanouchi: Abstract; Fig. 3-9); and
a controller configured to determine whether or not … using the shape of the transport target and the shape of the loading platform (See at least Yamanouchi: Fig. 3; Para. 0085).
Yet, Yamanouchi does not explicitly teach:
…the transport target is misaligned from the loading platform...
However, in the same field of endeavor, HAYAKAWA teaches:
…the transport target is misaligned from the loading platform (See at least HAYAKAWA: Fig. 4-7; Para. 0028-0031).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a device, cargo handling machine, controller, control method, non-transitory computer readable medium which stores a program of Yamanouchi, to incorporate misalignment detection, as taught by HAYAKAWA, for the benefit of increasing safety and efficiency (see at least HAYAKAWA: Para. 0016).

	Regarding claim 2 (currently amended), Yamanouchi in combination with HAYAKAWA teaches the device according to claim 1. Yamanouchi further teaches:
wherein the controller is configured to determine whether or not a direction of at least one side of the transport target is misaligned from a corresponding direction at the loading platform (See at least Yamanouchi: Fig. 3; Para. 0085).

Regarding claim 3 (currently amended), Yamanouchi in combination with HAYAKAWA teaches the device according to claim 1. HAYAKAWA further teaches:
wherein the analyzer is configured to detect a part or all of an insertion surface having an insertion portion of the transport target (See at least HAYAKAWA: Fig. 15 and 16; Para. 0057-0063), and
wherein the controller is configured to determine whether a part or all of the insertion surface is a vertical surface (See at least HAYAKAWA: Fig. 15 and 16; Para. 0057-0063).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Yamanouchi, to incorporate surface detection, as taught by HAYAKAWA, for the benefit of increasing safety and efficiency (see at least HAYAKAWA: Para. 0016).

	Regarding claim 11, Yamanouchi in combination with HAYAKAWA teaches the device according to claim 1. Yamanouchi further teaches:
wherein the analyzer is configured to detect a shape of a loading platform of a freight vehicle (See at least Yamanouchi: Abstract; Fig. 3-9).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanouchi in view of HAYAKAWA, as applied to claim 1 above, and further in view of NIGO (JPH11116199A, hereinafter NIGO, already of record). 
Regarding claim 4 (currently amended), Yamanouchi in combination HAYAKAWA teaches the device according to claim 1. 
Yet, Yamanouchi in combination HAYAKAWA does not explicitly teach:
wherein the analyzer is configured to detect a first edge indicating a side of the transport target and a second edge indicating a side of the loading platform, and 
wherein the controller is configured to determine whether or not the transport target is misaligned from the loading platform using the first edge and the second edge.
However, in the same field of endeavor, NIGO teaches:
wherein the analyzer is configured to detect a first edge indicating a side of the transport target and a second edge indicating a side of the loading platform (See at least NIGO: Fig. 4; Para. 0021-0028), and
wherein the controller is configured to determine whether or not the transport target is misaligned from the loading platform using the first edge and the second edge (See at least NIGO: Fig. 4; Para. 0021-0028).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Yamanouchi in combination HAYAKAWA, to incorporate detection of edges, as taught by NIGO, for the benefit of increasing safety (see at least NIGO: Para. 0006).

Regarding claim 5 (currently amended), Yamanouchi in combination HAYAKAWA and NIGO teaches the device according to claim 4. NIGO further teaches:
wherein the controller is configured to determine whether or not the transport target is misaligned from the loading platform using a difference between an inclination of a first straight line indicating a direction of the first edge and an inclination of a second straight line indicating a direction of the second edge.
However, in the same field of endeavor, NIGO teaches:
wherein the controller is configured to determine whether or not the transport target is misaligned from the loading platform using a difference between an inclination of a first straight line indicating a direction of the first edge and an inclination of a second straight line indicating a direction of the second edge (See at least NIGO: Fig. 4; Para. 0021-0028).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Yamanouchi in combination HAYAKAWA, to incorporate misalignment determination based on inclination, as taught by NIGO, for the benefit of increasing safety (see at least NIGO: Para. 0006).

Regarding claim 6 (currently amended), Yamanouchi in combination HAYAKAWA and NIGO teaches the device according to claim 4. NIGO further teaches:
wherein the controller is configured to determine whether or not the transport target is misaligned from the loading platform using a distance between a first straight line indicating the first edge and a second straight line indicating the second edge (See at least NIGO: Fig. 4; Para. 0021-0028).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Yamanouchi in combination HAYAKAWA, to incorporate misalignment determination based on distance, as taught by NIGO, for the benefit of increasing safety (see at least NIGO: Para. 0006).

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 12 and 13 discloses “determine whether or not the transport target is misaligned from the loading platform using an angle between the first straight line and the second straight line in a projection of a frontal plane of the vehicle” and “determine whether or not the transport target is misaligned from the loading platform using an angle between the first straight and the second straight line in a projection of a horizontal plane”.
In regards to claims 12 and 13, Yamanouchi taken either individually or in combination with HAYAKAWA fails to teach or render obvious an apparatus for disclosing: “determine whether or not the transport target is misaligned from the loading platform using an angle between the first straight line and the second straight line in a projection of a frontal plane of the vehicle” and “determine whether or not the transport target is misaligned from the loading platform using an angle between the first straight and the second straight line in a projection of a horizontal plane”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663